Citation Nr: 0808658	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-37 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to total disability due to individual 
unemployability (TDIU).

2.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1997 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran was afforded a Board video hearing, presided over 
by the undersigned, in February 2008.  A transcript of the 
proceeding is of record.

The issue of entitlement to a disability rating in excess of 
10 percent for lumbosacral strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On February 13, 2008, prior to the promulgation of a decision 
on this appeal, the Board received notification from the 
appellant, via VA Form 21-4138, that a withdrawal of the 
appeal was requested for the issue of entitlement to TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issue of service connection for TDIU have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In a statement received on February 19, 
2008, the veteran has withdrawn his appeal for TDIU, hence, 
there remains no allegations of errors of fact or law for 
appellate consideration pertaining to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for the issue of entitlement to a TDIU and it is 
dismissed.


ORDER

The appeal as to entitlement to a TDIU is dismissed.


REMAND

The Board finds that prior to the adjudication of the issue 
on appeal, additional development is needed.  

The veteran filed a claim for an increased rating for his 
service-connected back condition in July 2003.  During the 
veteran's February 2008 Board video hearing on this appeal, 
held by the undersigned, he testified that he had received 
recent VA treatment at the Loraine VA clinic, and the Wade 
Park VA Medical Center (VAMC), both located in Cleveland, 
Ohio.  According to the veteran, he participates in a pain 
management program at the Wade Park location, visiting his VA 
examiner approximately every 6 months.  He alluded to the 
fact that these records would show worsening of his 
condition.  The Board notes that the veteran's last 
outpatient treatment, within the record, occurred in December 
2006.

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).   There is no indication that a request 
for these records has been made.  It is essential that any 
outstanding VA treatment or hospitalization records be 
obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA records are constructively part of the 
record which must be considered).  On remand, the RO should 
obtain complete information from the appellant regarding the 
health care providers that have provided treatment to the 
veteran for his service-connected back condition, and should 
associate any records not already obtained with the record on 
appeal.  Of heightened interest are records from the Loraine 
Clinic and the Wade Park VAMC.  If any of these sets of 
records do not exist or are otherwise unavailable, that 
should be noted and associated with the veteran's claims 
file.

Further, during his video hearing, the veteran testified that 
his back condition has worsened since his last examination.  
The veteran asserted that his back condition is more than 
just a strain, and that his treating VA physicians have 
diagnosed intervertebral disc problems and nerve damage.  He 
stated that an MRI conducted in 2001 or 2002 revealed a 
bulging disc at L5-S1 with foramenal nerve narrowing.  
According to a June 2007 VA examination report, the veteran's 
last MRI was performed in August 2005, revealing posterior 
right paracentral disc herniation/extrusion with no 
impingement of the transverse S1 nerve roots.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  The veteran should be 
scheduled for a VA orthopedic examination to determine the 
nature and severity of his current, service-connected back 
disability.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will seek 
to provide;  (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and  (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The letter must also include notice 
sufficient to notify the veteran that to 
substantiate his claims for an increased 
rating for lumbosacral strain, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his lumbar 
degenerative disc disease and the effect 
that worsening has on his employment and 
daily life.  Examples of the types of 
medical and lay evidence that the veteran 
may submit should also be included.  

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  It 
should also provide at least general 
notice with respect to the requirements of 
38 C.F.R. § 4.71a,  specifically 
Diagnostic Codes 5243, 5292, 5293, and 
5295.
 
2.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated the veteran for 
his service-connected back disorder.  The 
RO/AMC should also obtain a complete copy 
of the veteran's  medical records from the 
Loraine VA Outpatient Center and Wade Park 
VAMC since December 2006.  Any negative 
reply should be properly documented in the 
record.

3.  Following the receipt of these 
records, to the extent possible, the RO 
should arrange for the veteran to be 
scheduled for an orthopedic examination to 
assess the current severity of his 
service-connected lumbosacral strain.  The 
RO should advise the veteran that failure 
to report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  The claims 
folder must be made available to the 
examiner for review for the examination 
and the examination report must indicate 
whether such review was accomplished. 

The examination must include range of 
motion findings for the thoracolumbar 
spine, and any other test deemed necessary 
by the examiner, to include x-rays and an 
MRI.  The examiner is asked to identify 
and describe any current lumbar spine 
symptomatology, including any functional 
loss associated with the service-connected 
lumbosacral strain due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so state.  
The examiner should also inquire as to 
whether the veteran experiences flare-ups.  
If so, the examiner should describe, to 
the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.

The examiner should also indicate the 
total duration of incapacitating episodes 
(in weeks), if any, the veteran has 
experienced during the previous 12-month 
period.  An "incapacitating episode" is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

Finally, the examiner should opine as to 
the impact that the veteran's service-
connected condition has on his 
employability.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering all applicable rating 
criteria.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


